Citation Nr: 1702974	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating greater than 10 percent for service-connected dermatophytosis (previously characterized as "tinea cruris/corporis"). 

3.  Entitlement to a rating greater than 10 percent for arthritis of the left knee.

4.  Entitlement to a compensable rating for instability of the left knee.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee (previously characterized as right knee arthritis), rated 10 percent disabling prior to February 20, 2014 and 20 percent disabling since that date (excluding periods during which temporary total ratings were in effect).

6.  Entitlement to a rating greater than 10 percent for instability of the right knee (excluding periods during which temporary total ratings were in effect).

(The issue of entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, beyond July 31, 2012, based upon convalescence for the service-connected right knee disability is the subject of a separate appellate decision being issued simultaneously.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from November 2009 and January 2010 rating decisions.  In the November 2009 rating decision, the RO, inter alia, denied a rating greater than 10 percent for tinea cruris/corporis, a compensable rating for left knee instability, a rating greater than 10 percent for left knee arthritis, a rating greater than 10 percent for residuals of right anterior cruciate ligament tear (instability) of the right knee, and a rating greater than 10 percent for right knee arthritis.  In December 2009, the Veteran, through his representative, filed a notice of disagreement (NOD) on all issues.

In the January 2010 rating decision, the RO, inter alia, denied service connection for hearing loss.  In February 2010, the Veteran filed an NOD with the January 2010 rating decision.

In July 2010, the RO issued statements of the case (SOC) which reflected the RO's continued denial of the claims for service connection for bilateral hearing loss and for higher ratings for the service-connected skin and bilateral knee disabilities.  The Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to all of these issues in August 2010. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.  Following that hearing, the Board received additional evidence from the Veteran with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In June 2013, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from May 25, 2012 through July 31, 2012 and from January 4, 2013 through March 31, 2013.  A 10 percent rating was resumed from August 1, 2012 through January 3, 2013 and from April 1, 2013.

In September 2013, the Board, inter alia, remanded the claims for service connection for bilateral hearing loss and for higher ratings for the service-connected skin and bilateral knee disabilities to the agency of original jurisdiction (AOJ) for further development. 

In December 2013, the RO granted a temporary total (100 percent) rating for the service-connected right knee disability due to surgical or other treatment requiring convalescence, from August 13, 2013 through November 30, 2013.  A 10 percent rating was resumed from December 1, 2013.

In May 2014, the Appeals Management Center (AMC) recharacterized the Veteran's service-connected right knee arthritis as degenerative joint disease of the right knee and granted an increased (20 percent) rating, from February 20, 2014.  

After accomplishing the development requested in the Board's September 2013 remand, the AOJ continued to deny the claims for service connection for bilateral hearing loss and for higher ratings for the service-connected skin and bilateral knee disabilities (as reflected in a June 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

With respect to characterization of the issues on appeal, the AMC recharacterized the Veteran's service-connected right knee arthritis as degenerative joint disease of the right knee in the May 2014 rating decision.  As reflected on the title page, the Board has recharacterized this issue, accordingly.

As the Veteran was granted total ratings from May 25, 2012 through July 31, 2012, from January 4, 2013 through March 31, 2013, and from August 13, 2013 through November 30, 2013 for his service-connected right knee disability, the ratings for this disability during these periods will not be addressed by the Board.  However, as the matter of the Veteran's entitlement to higher ratings during other pertinent periods remains viable on appeal.    See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As for the service-connected skin disability, the RO has previously characterized the claim as "tinea cruris/corporis."  The Veteran is service-connected for dermatophytosis wherever situated on the body.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).  Dermatophytosis involving the body is named tinea corporis while dermatophytosis involving the inguinal area is called tinea cruris.  Id.  The medical evidence also reflects treatment for dermatophytosis involving the feet (tinea pedis).  The Board has rephrased the issue as entitlement to an increased rating for dermatophytosis to ensure that all body parts affected by the fungal infection are evaluated.

The Board points out that the Veteran had also perfected an appeal with regard to claims for service connection for a thoracolumbar spine disability, a gastrointestinal disability, tinnitus, and a cervical spine disability and the Board remanded these matters in September 2013 for further development.  In the May 2014 rating decision, the AMC granted service connection for degenerative arthritis of the spine, gastroesophageal reflux disease, tinnitus, and a cervical strain, and thereby resolved the appeal as to these issues.

The Board also notes that, following the issuance of the June 2014 SSOC, additional relevant evidence has been added to the record-a November 2014 MRI report from Falmouth Hospital, letters from Dr. Collyer dated in July and August 2015, VA treatment records dated from June 2014 to October 21, 2015, the Veteran's vocational rehabilitation records, the report of a December 2015 VA knee examination, and a December 2015 operative report from Boston Out-Patient Surgical Suites, LLC.  This evidence has not been considered by the AOJ in conjunction with the matters on appeal.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165. However, as the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand.

As a final preliminary matter, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As the claim for an increased rating for dermatophytosis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims for service connection for bilateral hearing loss and for increased ratings for the service-connected bilateral knee disabilities are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the matters of entitlement to service connection for bilateral hearing loss and entitlement to increased ratings for the service-connected bilateral knee disabilities is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A VA knee examination was most recently conducted in December 2015 to obtain information as to the severity of the Veteran's service-connected left knee disability.  The examiner noted that the examination only pertained to the Veteran's left knee disability and the diagnosis, medical history, and flare up information that was documented in the examination report only references the left knee. Nevertheless, the ranges of both right and left knee motion were recorded and it was noted that there was pain associated with bilateral knee flexion, that the pain caused functional loss, and that there was evidence of pain with weight-bearing.  The Board cannot discern from the examination report whether the Veteran's knees were "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016). 

In addition, the December 2015 examiner initially reported that the Veteran was able to perform repetitive use testing of both knees with at least three repetitions and that there was no additional functional loss or range of motion loss after three repetitions.  The examiner subsequently indicated, however, that neither the right nor the left knee was being examined immediately after repetitive use.  In addition, the examiner reported that it was unable to be determined without resorting to mere speculation whether pain, weakness, fatigability, or incoordination limited functional ability or resulted in any additional range of motion loss with repeated use over time or during flare ups.  There was no specific explanation or rationale provided for this opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).

Because the December 2015 VA examination only specifically pertained to the Veteran's left knee disability, that the examination report contains inconsistencies as to whether repetitive use testing was adequately conducted, that the examiner did not note the points in the ranges of knee flexion at which pain began or the extent to which such pain caused any additional range of motion loss, that the examiner did not provide any rationale for the opinion pertaining to functional loss with repeated use over time or during flare ups, and that it is unclear as to whether the knees were tested for pain on passive motion and in both weight-bearing and non-weight-bearing positions, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions and which includes more detailed range of motion testing information, as noted above-is needed to assess the severity of the service-connected right and left knee disabilities.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his increased rating claims.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records (some of which may potentially bear on the claim for service connection for bilateral hearing loss remaining on appeal).

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Providence Vista electronic records system dated to October 2015 and from the VA Boston Healthcare System dated in August 2011.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

Also, an October 2015 VA mental health note indicates that the Veteran was reportedly applying for Social Security Administration (SSA) disability benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the Veteran's SSA claim have not yet been obtained and may be relevant to all matters on appeal.  As such, a remand is necessary to allow for the AOJ to undertake appropriate action to obtain any outstanding SSA records.

Also, an October 2015 letter from the United States Office of Personnel Management (OPM) reflects that the Veteran was approved for federal disability retirement on the basis of unspecified disability(ies).  Any records related to his disability retirement claim may be relevant to all matters on appeal.  Thus, appropriate attempts should be made upon remand to obtain such records.

Furthermore, it appears that there are additional relevant private treatment records that have not yet been obtained.  In this regard, an August 2015 letter from Dr. Collyer reflects that she continued to treat the Veteran for knee problems and the October 2015 VA mental health note indicates that the Veteran was scheduled for a surgical consultation with "Dr. McCann."  Also, the Veteran reported on an October 2015 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) that he received relevant treatment from Dr. Dimond as late as October 2015 and that there are potential relevant treatment records at Falmouth Hospital dated in May 2015.  A review of the claims file indicates that the treatment records from Dr. Collyer that have been obtained are dated to August 2013, that the records from Dr. McKeon/"Dr. McCann" are dated to February 2014, and that the records from Falmouth Hospital are dated to June 2013.  

Accordingly, on remand, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment from the above-identified providers), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any additional records, examination(s), or opinion(s)if appropriate) prior to adjudicating the remaining claims on appeal.  

As a final point, the Board again notes that the Veteran has separately perfected an appeal with regard to the issue of entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, beyond July 31, 2012, based upon convalescence for the service-connected right knee disability.  As noted above on the title page, this issue is the subject of a separate appellate decision being issued simultaneously.  The Board remanding is the claim for extension of a temporary total rating to afford the Veteran a previously-requested Board hearing.  Favorable action on the temporary total claim would impact the claim for an increased rating for the service-connected right knee disability.  Thus, under the circumstances of this case, the Board finds that these issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board will defer adjudication of this matter pending resolution of the claim for extension of a temporary total rating. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

2.  Contact OPM and/or any other appropriate entity and request all records relied upon in making the Veteran's federal disability retirement determination.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

3.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those contained in the Providence Vista electronic records system dated since October 2015 and those from the VA Boston Healthcare System dated since August 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims for service connection for bilateral hearing loss and for increased ratings for the service-connected right and left knee disabilities that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  Particularly request authorization to obtain complete treatment records for hearing loss and a knee disability from Dr. Collyer (dated since August 2013), Dr. McKeon/"Dr. McCann" (dated since February 2014), and Falmouth Hospital (dated since June 2013), as referenced above.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

5.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected right and left knee disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the each knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state, and explain why.

For each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

Also for each knee, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

For each knee, the examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of each knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional records and/or examination(s)/opinion(s), if appropriate), adjudicate the claims for service connection for bilateral hearing loss and for increased ratings for the service-connected right and left knee disabilities in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of  whether staged rating is appropriate for the service-connected bilateral knee disabilities). 

10.  If a benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional relevant evidence received since the June 2014 SSOC (including the November 2014 MRI report from Falmouth Hospital, the letters from Dr. Collyer dated in July and August 2015, the VA treatment records dated from June 2014 to October 21, 2015, the Veteran's vocational rehabilitation records, the report of the December 2015 VA knee examination, the December 2015 operative report from Boston Out-Patient Surgical Suites, LLC., and any other relevant evidence) and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

